DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Amendment dated 1/5/2021, that was in response to the Office action dated 10/27/2020. Claims 1-9, 11-15 and 29-34 are pending, claim(s) 1, 9, 11, 13-15 has/have been amended, while claim(s) 10, 16-28 have been cancelled, and claims 29-34 are presented as new.
Response to Arguments
Applicant's arguments filed 1/5/2021 with regard to claim14 have been fully considered but they are not persuasive. The reasons for the applicant’s remarks not being persuasive are given below. 
Regarding claim 14, the applicant respectfully submits that Walker in view of Zink does not disclose the invention as claimed, specifically referencing Zink not teaching a torch system, and the examiner agrees that “Zink merely discloses nozzles of two different designs. There is no suggestion in Zink that these two nozzles could or should be provided in a set for alternative or interchangeable mounting on a given burner.” The examiner respectfully disagrees that Walker in view of Zink does not teach the claimed invention. It is to be noted that combining Walker with Zink was intended to show a torch system (Walker) with a nozzle that provides a different flame shape (Zink). Walker shows a torch system as substantially claimed and a torch wand (230) having multiple torch attachments (226) with removable/replaceable nozzle tips (186) [see FIG 5, .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker [4625949], further in view of Zink [2462704].
With respect to claim 14, Walker discloses: A torch system for igniting a target fuel, the torch system comprising: an elongate wand (222) having a handle end (at 230) and an opposing forward end [see FIG 4, col 4, line 9-col 6, line 12]; Walker however does not teach a first or second flame director or the details of said director as claimed. As stated above, Walker teaches different torch sizes to be fit onto the torch body, including replacebale torch tips (186). Zink makes up for these deficiencies by teaching:
a first flame director [see FIG 1] removably mounted on the forward end of the wand; and a second flame director [see FIG 3] configured to be removably mounted on the forward end of the wand, wherein the first flame director is configured to deliver a first flame pattern and the second flame director is configured to deliver a second flame pattern that is different than the first flame pattern [see FIGs 5 and 6];
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Walker with the teachings of Zink because Zink 
With respect to claim 32, Walker discloses: A method for igniting a target fuel, the method comprising: providing a torch including: an elongate wand (222 or 226) having a handle (at 230) end and an opposing forward end; and a first flame director (226) removably mounted on the forward end of the wand; applying flame to the target fuel from the first flame director; removing the first flame director from the forward end of the wand; thereafter mounting a second flame director (also 226 but of a different size as seen in figure 5) on the forward end of the wand; and thereafter applying flame to the target fuel or a second target fuel from the second flame director [see FIG 4, col 4, line 9-col 6, line 12]; Walker however does not teach a first or second flame director or the details of said director as claimed. As stated above, Walker teaches different torch sizes to be fit onto the torch body, including replacebale torch tips (186). Zink makes up for these deficiencies by teaching:wherein the first flame director is configured to deliver a first flame pattern, and the second flame director is configured to deliver a second flame pattern that is different than the first flame pattern [see FIGs 5 and 6]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Walker with the teachings of Zink because Zink provides a nozzle member for allowing an angled flow to create a flame of desired shape and heat pattern.

Allowable Subject Matter
Claims 1-9 and 11-13 are allowed.
Claims 15, 29-31 and 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762.  The examiner can normally be reached on Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
3/25/2021